Case 2:20-mj-O0005-BR Document 1 Filed 01/13/20 Pageiof3 PagelD1
Us. DISTRICT COURT |
NORTHERN DISTRICT OF TEXAS

 

AO 91 (Rev. 11/11) Criminal Complaint

 

 

FILED
UNITED STATES DISTRICT COURT
| for the JAN 1 3 2020
Northern District of Texas

 

United States of America

 

 

 

 

 

) CLERK, U.S. DISTRICT COURRN.
Vv ) By aang
. Deputy i
) Case No. ~
BERTHA CAROLINA NAPOLES (01) ) 2:20-MJ-5
SUSANA GARCIA (02)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of _|_unknown to January 12, 2020 in the county of Oldham in the
Northern District of Texas , the defendant(s) violated:
Code Section Offense Description
Title 21, United States Code, Conspiracy to Distribute and Possess with Intent to Distribute 500 Grams or
Sections 841 (a)(1), 841(b)(1)(A)(i) More of Heroin.

and 846.

This criminal complaint is based on these facts:

see attached affidavit in support of complaint.

@ Continued on the attached sheet. Lk, WV Le
uv Compl&inént ’s signature

Kerry Blackerby, DEA TFO

Printed name and title

 

Sworn to before me and signed in my presence.

Date: 01/13/2020 A 0p nr Reo

Judge 's signature

qt
City and state: Onayillo. Ty Lee Ann Reno, U.S. Magistrate Judge
* vy { c+

Printed name and title

 

 
Case 2:20-mj-O0005-BR Document1 Filed 01/13/20 Page 2of3 PagelD2

Case No. 2:20-MJ-5
AFFIDAVIT IN SUPPORT OF COMPLAINT
I, Kerry B. Blackerby, being duly sworn, depose and state:

1. lama Task Force Officer assigned to the Drug Enforcement Administration (DEA) in
Amarillo, Texas. I have been employed with Randall County Sheriff's Office 17 years.

2. As part of my duties as a Task Force Officer, I investigate criminal violations related to
narcotics trafficking and illegal drug smuggling. I have been involved in several -
investigations of illegal contraband and have specialized training and knowledge in
investigating the illicit smuggling, transportation, and trafficking of narcotics in violation
of Title 21, United States Code, Section 841(a)(1).

3. This affidavit is made in support of a complaint and arrest warrant for NAPOLES,
Bertha Carolina and GARCIA, Susana. I am familiar with the information contained in
this affidavit based upon my own personal investigation, as well as conversations with
other law enforcement officers involved in this investigation.

4. On 01/12/2020 at approximately 4:26 p.m. Texas Department of Public Safety Trooper
Max Honesto was working routine patrol on I-40 in Oldham County. While working
Trooper Honesto observed a Grey Nissan Sentra with Washington license plate BNJ7501
traveling east bound on I-40. Trooper Honesto verified the vehicles speed and found the
vehicle to be exceeding the posted speed limit. Trooper Honesto conducted a traffic stop
of the vehicle at I-40 MP 37 in Oldham County for Speeding Over Limit a violation of
the Texas Transportation Code (TXTRC 545.351;545.352).

5. Upon making contact with the driver Trooper Honesto identified her as NAPOLES,
Bertha. Upon speaking with NAPOLES Trooper Honesto noticed several criminal
indicators. Trooper Honesto asked for consent to search all of the vehicle and all its
contents. NAPOLES granted consent.

6. Trooper Honesto removed and identified the passenger of the vehicle as GARCIA,
Susana. Upon searching the vehicle Trooper Honesto located three tightly wrapped
bundles concealed in the rear passenger door of the vehicle. Trooper Honesto also located
a small amount of marijuana in GARCIA’s purse.

7. TFO Kerry Blackerby and Texas DPS Trooper Damon Samford responded, and
conducted interviews with both NAPOLES and GARCIA.
Case 2:20-mj-O0005-BR Document.1 Filed 01/13/20 Page 3of3 PagelD3

8. During the recorded and mirandized interview of NAPOLES, she gave a statement that
she knew there were narcotics in the vehicle. NAPOLES stated this was her second trip.
NAPOLES stated she was paid $4000.00 for the first trip, and was to be paid $3500.00
for this trip. NAPOLES also stated she herself was going to pay GARCIA $700.00 for
making this trip with her. NAPOLES stated GARCIA also made the first trip with her,
and was paid $700.00 for that trip as well. NAPLOES stated GARCIA knew they were
transporting narcotics.

9. During the recorded and mirandized interview of GARCIA, she gave a statement that
she had knowledge they were transporting narcotics, but did not know exactly what it
was. GARCIA admitted this was her second trip, but stated she was only paid $500.00 for
the first trip. GARCIA stated she was supposed to be paid $500.00 for this trip also, but
she was being paid to have intercourse with someone at the destination location.

10. TFO Blackerby did field test one of the three bundles. This substance field tested
positive for heroin. The total weight of the three bundles was 1.305 kilograms. This
amount of heroin is consistent with distribution, as opposed to someone’s personal use.

11. Based upon the foregoing, there is probable cause to believe that NAPOLES, Bertha
Carolina and GARCIA, Susana did knowingly and intentionally conspire and attempt to
possess and did possess with the intent to distribute 500 grams or more of a mixture and
substance containing a detectable amount of heroin, a Schedule I controlled substance, in
violation of Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(A)(), and 846.

UL

Ke . Blackerby
DEA Task Force Officer

 

US. Maga Quy
Aesl. U.S. Mtr
